- internal_revenue_service appeals_office e ninth street cleveland oh date nov number release date department of the treamry person to contact employee ld number te fox refer revlv to ju re eo revocation tax period s ended forra required to be filed eraptoyer identification nacaber ‘certified mail uil dear ‘this is a final adverse determination as to your exempt status under sec_501 c of the internal revenve code it is determined that you aro no longer recognized ss exempt from foderat income_tax under sec_50 c of the internal_revenue_code effective ‘date our adverse determination was made for the following reason s ‘you have failed to demonstrate that you have operated exclusively for charitable or other exempt purposes as required by treas reg section big_number c -1 c one of your primary activities is the promotion and sales of dietary products in a commercial manner more than an insubstantial part of your activities were in furtherance of this non-exempt commercial purpose contributions to your organization are not deductible under code sec_170 of the tntemal revenue code ‘you are required to file federal_income_tax returns on the form indicated above by executing form 906-c closing_agreement on final_determination covering specific ‘matters you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the internal_revenue_code if you have any questions ploase contact the person whose name and telephone number are shown in the beading of this letter ‘you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures formal appeals process etc the ‘taxpayer advocate id not able to reverse tegalfy correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see wthat a tax matter that may not have been resolved through normal channels gets prompt and proper handling if'you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice hefpfid contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses thank you for your cooperation sincerely karen sky team manager x ta emempt and government entities vibe department of the treasury interoa ravanue service 55's market st ho-7600 san jose ca war taxpayer_identification_number form tax_year s ended person to contactid number contact numbers telephone fex certified mali - retum receipt requested dear we havo enclosed a copy of our report of examination explaining why we believe revocation of your axetpt statua under sec_601 c of the intamiel revenue code code is necessery af your position f you accept our findings take no further action we will issue a final revocatiqn letter f you do not agree with our proposed revocation you must submit to us a waitten request for appeals_office consideration within days from the date of this jetler to protast our decision your protest should include a statement of the facts tha applicable law and arguments in support an appeals officer will review your case the appeals_office is independent of the directar eo examinations the appeals_office rasolves mast disputes informally and promptly tha enclosed publication the examination process and publication exempt_organizations appeal procedures for unegraed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publicetion if we issue determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding tha issue thet was the subject of the technical_advice letier caralog noster aa0af tfwe do not hear from you within days fram the date of this letter wa will process your case based on the recommendations shown in the report of examination i you do tot protest this proposed determination within days from the date of this letter the irs will consider ito be a fallure to exhaust your available administrative remedies sec_7428 b of the code provides lo part a declaratory_judgment or decree under this section shall not be esued in any proceeding unless the tax_court the clalms court or the district_court of the united_states for the disttict of columbia determines that the organization involved has exhausted ite administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate stete officials of the revocation in accordance with section c of the code ‘you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance s not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination of extend the time fixed by law that you have to fila a petition in a united_states court the taxpayer_advocate can however see that lax matter that may not have been resolved through normal channels gets prompt and proper handling you tay call tollree and ask for taxpayer_advocate assistance if you prafer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact person al the talephone number ‘shown in ths heading of this letter the most convenient time to call ifwa nesd to contact you thank you for your caoperation if you write please provide a telephone number and marsha a ramirez director eo examinations enclosures pubileation publication report of examination letter catalog number extlanation of items ea i name of taxpayer ein page refs yea period endedt i issues ‘earnings inuring to the benefit of private ‘operational tests of internal_revenue_code is kxxxxxxxxx opermting exclusively for charitable and public purposes with no part of its net persons and in compliance with the organizational and rg sec_508 if xxx qualifies for exemption under ch3 is it subject_to unrelated_business_income_tax and to filing of form 990-t for years ending september more than dollar_figure of unrelated_business_income during these years if xxxk qualifies for exemption under c should it be assessed a delinquere filing penaky for a delinquent filing of the 990-t and september as it received ‘ eacis xokxx organization and hierarchy xckxxx was incorporated in xxx under the not- for profit act on date it received trs ruling as public charity under c and b a i effective date x30 has been the xckxx founder and has held the presidene execurive dicector and treaswer positions consinuously xoooxks antiles list eighteen different social and educational_purposes for which the corporation was formed such to design develop west implement and evaluate emerging pattems and models of community lfe and be consuhants to communities and oryauizations other purposes include improving comnmanites’ life integrating minorities helping individuals to beer cope changes i fe and sony helping dag ser helping parents ad he chlten ws ater comennicate 2nd improving the quality of educational legislation prohibiting politcal activities or limiting non activisis programs in commannities the anicles include no class li with xxxxk bylaws state that the organization willbe an educational social service corporation ‘the bylaws provide that xxxxxk officers are a president- who shall preside over the meetings and also maintain general supervision of the conduct and affairs ofall aspects of the corpomstion he can sign disbursements a secretary who shall keep a record of the proceedings of the trustees and leep the comespondeuce for the corporation and perform other duties chat will be assigned by the board ‘a treasuren-who shall perform exainine all financlal transactions and sign finanxial reporss on a momthly basis by the board will sign all the disbursements all duties as ae assigned sepr in years ending wo the present the offices of president and treasurer were held by xxxxx while the office of secretary was held by xxxxkx- his spouse xxxex web site presenmtions t i explanation of items bse a name of taxpayer year period endedt i ‘page of ewn xxxxk website stares that xxxkk under kxxxx enables visionaries to create and direct the variety of xxxxx's divisions ‘the pictures on the left are of the following divisions which are accessible by clicking on their respective links on the xxxxx's homepage information that was presented on the web includes clicking xoxqoo director xkxkk xkxkk is xkxxx's new book that provides the blueprint for on it one vishs the site xxxkx profit foundation jt is currently under the unmbrella of another living and new hope there an image of xxxoxxk and upon ‘that staves xxxxx i sec_2 noe for outstanding non profit organizstion xxx abo should you want to support the work of xookkk donations are of course tax deductible checks should be sent to xkxxxxkxkk all donors will promptly receive an acknowledgement for tax purposes ‘the web has a link called xxockx that takes the reader to the web site of kxxxx website it states that che company xxxxx exists solely for funding xkxxx ‘web site sates that these producis are produced by x and advocanes the products for home business a for people seeking buries opportunity i mentions a compagy called x and peas the following words 4k ‘xt director x x composed founded and directed by x sponsored educational non-profit organization also words and music by x all rights reserved ‘the web sive includes text of the song which is dedicated to peace around the world part of which is by the x and now it is a division of x a501 to onder cd mail the onder form to x proceeds from this cd dvd will be usilized to cover program and production_costs to facilitate furure x program snd global youth gatherings and to promote tee web page x c-s web page x c x webpage wip k c-5 ‘wip x c-3 xc-5 wip c xc-540p1-2 386-a___ --__ name of taxpayer yeo beriod ended explanation ofitens page soft the integration deductible donation in suppor of this project can be mailed to x of peace cutticula and initiatives in commaniies around the world your tax xt directors x x airing cn ebse x there it an image x clicking on the image takes you vo x the website of x shernative x is an ongoing integrative healing ako interested please contact ws available for licensing k series of half-hour programs focusing on the burgeoning interest in abernative and x- director x clicking on the picture of asick person in hospital bed leads to x that staves x project is a non-profit omenization all donations are tax-deductible i x administer the services x about x who through the consumption of x kas strengthened his imuraane systexn the link leads wo a downloadable article xx this program has been discontinued past sept xs staff educational background b a cormununications from ma in divinity from and sexualcy therapy taining from treasurer extetive dbeeor and family and manage fe coaching and taining counselor since to x isa licensed family and marriage therapist he is a presbyterian minister and has the following ba and he has been xs presidene organizational development taining ax presen x admitting additional programs confetring c status upon them adding programs ‘ n 2s board decided to accept two programs these were described as the x project- to see if giving children improve their relationships with thei friends and famaly improve their self esteem and improve their grades at school x would direct it in recent years x board reviewed and approved diagnosed with add and addhd nuirational supplements will to x fora fee the x program designated nutritional supplements that have been scientifically proven to sopporrthe body's natural ability to heal itself this program was an outgrowah of x training program designed to train people to work with non- to help those that are critically or terminally ill by providing ther with wane x web pages c-5 5a 1x web pages c-5 5b x c530 px c-5g0 x and x wip c-5 2x50 ref x minutes b6-a a name of taxpayer explanation of items program would recruit volunteers to identify people who jrofits to show chem how a incest income of he non pts aandwldb je sponsors for raising funds to purchase the products to be given to the sick people x would become x s director and x will sgn an agreemen and of the income generated of the sick those sponsors would be responsible by x be donated to the x s general fund are terminaly critically i ‘on dec x accepted xas a new program and accepted x as a director wis a novel by x that embeds a bhie print for building an interdependent spirimal community in the innec city on june big_number x accepted two programs and accepted x and x and x respectively as che permanent directors of xk and x these programs were further described in the minutes x isa x based organization its mission is to educate the wodd their donations will be used to fund educational programs that will be aired on public tv the officers also have a commercial company x that produces movies for’tv and is a for profi entity -x during the past yearx worked with older veenagers who wanted to educate the parents and the high schoo system to change the education wo be more appropriate to their needs after the year’s wotk they formed an organization tht will have apace where ‘hoy can ma on now x discussed the changes on the comrmuniy the beanty of with x's x's mission is activities a request of a media program called x iis based in back promaxing healthy pie sce i thas promote healthy living they have sponsors for funding their none of said programs have applied to irs to make a determination on april9 x accepted xx met with xand he agreed that her mission and puspose are compatible x then became the permanent director of x and focuses on caphurine does his by filing programs and a variety of maiets for testing public interes in theic products they request to conditionally accept them as one of x programs after discussion it was tesolved that x will be conditionally accepted as new program of xand that x be the director of the program of their qualifications far exemption under these divisions were wold chey obtained status by becoming x s programs x-was to receive services ir was to provide sich ako mcludedehe required to irs some of these dione ve x-more control_over their bank and x was disburse funds from their banic accounts such was the case ‘wah x and x however x was the one who authorized disbursemems checks on that account none of x's divisions is an association a corporation ora trust ‘these projects were operated by individuals irs's idr a athed for documentation that establishes what entity x is this information has not been available per x's replyto irs that was provided on of the gross_receipts of said programs in retum for administrative and aocouncing reporting 886-a_ name of taxpayer explanation of items ein i page of year period ended x divisions operations x's progranss as reponed on form_990 and to irs are summarized in table a form faew programs income rye li cosctiog mr fineie fe yee fye iocome seat expeme income income oftrd - fist9mo tom fie m0 wot ‘se ebteed after expesse toone sl kaen woftota we 97a ff s ts te t x x es cm total r ls a aq i v x larger divisions based on of reverme generated tenn f900 and x reply dated cor-10 t explanation of items b66-a year period ended name of taper i page 0f ein xis xj x programs have as their focus the cchuation training counseling and consulting of individuals and groups tha want to improve their relaionships maximize vo success and support positive changes in their communities their bralth rsove from survival ‘the glient information regarding counseling focr staves that the clients make their donation for ach session ar the beginning of each session checks are to be made out to knot to x x charged dollar_figure he forthe x life coaching programs for work x did wo help x's real estare business the income that was deporited to x bank included graras of other divisions- from x and x these were obtained for x and x the larger ones were dollar_figure programs respectively dollar_figure was retcansferred to x bank accours subsequertl x income included rental fee paid_by sub-lessors of its offices xreceived dollar_figure respectively and x's operating_expenses inchded personnel facilites and uailties for fiscal_year ending consukant fees tox s office vernal at eye xx cam pcre- these expenses inchided dollar_figure and telephone dollar_figure ‘table b x's bank account -deposits made during fye per gl x counseling scingome per tally of receipts rent divisions incoma granis foundations booke coneuiting total s dollar_figure s s dollar_figure lesiie tapes where the panicipant 2x signed an application and became a ohatiey program of x on under the allows xro share the person's ruedical records and disclose reports requests information about the person's cesponse to x agreement x supplies x inc products at reduced cost x is a entity whose officers are x and x x president and his spouse x sells the products at cast plu sec_5 for administration xx gers emails from x associates that they met somone with verminal illness and they want x to help xthen directs them vo che web where they need to fil che following forms fonts asks for the participant’s profile name address dagnonis and the required x form consent for the pesos progres bu oni dslre feet ram form progress after the perton’s order x then sends back a quote for the cost of the ovder and add sec_5 extra then x collects full payment from the purtcipant or the participant's sponsor she then deposits the money to x account and she faxes the orders to x when the product is shipped x changes x's amex account no more than the agreed amount when the monthly amex statement is received x transfers wee agreement berveen x and x c-11 of the treasury - internal_revenue_service ‘department form 886-a getting page of ea yeu peisd ended name of taxpayer explanation of items ein the needed sum from x bank account to x bank account amex account is paid from x bank account l orders and all the copies of the checks showing who paid for these orders were requested by irs took approximaely nine months to getthemt beginning with irs’ idr dated then idr dated idr b dated idr dated and edr dared on irs received most of the copies of checks corresponding orders were provided ‘these checks were compared of the orders were missing the orders were paid for by persons purchasing their own x sponsors included family the persons who purchased the x with the conesponding orders if any these were not included in the analysis the analysis shows that the majority of or friends of deposited to xs bank -not all the wipnesdediopay - copyot l ganabsis x sarie onior date rage sec_2 soneo somo shpte x x x ‘chock who sponsored tne person provided get sponsored xeoarenis psd yos__ ‘yes aposit_ anh ‘yes oni sponvores ‘edgar wns sponsored wae sponsored by fiends parents x x x x sf x x x x x x turch ‘sponsors fam dollar_figure ‘shock of dollar_figure ianrzone swawzn sec_50 x x by memborg of he church sf sponsored sat eporaored momar pen 12ar0 svan0 anane a1_ aisoize _ azane 1a_ aso waren ew20 3s cavoan ‘oendoh coh ‘yes yes yea ‘yes eettaponasred gard sei sponsored sot sponsored visa__ yea sot eponsored ‘yes salt sponsored oot eponnored visa of the treasury - internal reveras service xwas ha mother of ha grtitond department leagee ven visa form x x x x x money over by viba 866-a explanation of items ‘page of ein 'year periad ended i name of taxpayer x x signed an agreement with x's director x in on the planet through songs and music date it describes the purpose of the progrant to raise funds forthe programs and productions which have as their focus bringing oneness all people ‘the copyright the property of x who will have the for the msi usa copyright ownership of future cds and video production in the arachment to the agreemens x described xas a sole propristorship travel production equipment website development and maintenance a well 4s her commitmeat of time have been predominacly self-funded some private donations have been received that were applied towards travel of x remains or production expenses and logo design iyrics xs financial report to x forthe period - mations various dollar_figure xs smaller divisions x the grants that the x obtained subsequently paid over to x the toralfmds deposized wasdollar_figure produce x episode synopses and ves sample tapes that were sent to aap agency ere offend viewing for as its bank account and were were paid to xto that arranged for the sereening of the tv sees at prospective tv stations pes-public stations benefits salf under x's name were deposited to of whichdollar_figure rights fords series a no charg adtonlly xused dollar_figure pay eal ‘the following quote describes the content of the episode synopses evisode one's synopsis place sea sec_1s agreement betwoen x x wip -1140 ab 'x overview wip o-11 tf vatp d-3 wip c-11 -4 see x reply dated date cor andxreply dated date cor ‘department of the treasury - inemal revenue service form 886-a 866-a explanation of items page 0f ‘name of taxpayer ein year period ended l ‘deposit sec_1 received tncome source -s gram-x ‘check made sent to x torak dollar_figure tie of funds wa tw kar teks xx xx grant x paidca med bys gram purpose to pay grant writer and or inform pbs stations about x tv series forex tv use purpose of funds ‘administration services lewer stares dollar_figure ‘were used to pay health benefits for x personne x x x tx oa sky -12 lerer ares two minutes were provided for gram k writer x letter states for cost ‘of vhs sarnples and show cacaloguss sen to for the program includes x’s board minutes of date ond minutes dated to irs later than the bulk of the mites for the period char were provided on initial appointment dace of cxher information ‘the documentation date those is from x's bank and g l recor ands summarized baw ivities as reflected wip d3 d-4 x gal dio ls workpaper d-3 l1 list b of expenses aa verified on 25h05 bank account department of the treasury - intemal revenue service ‘use purpose of funds a ed ‘documentation form 886a on x's bank wee sninutes 866a name of taxpayer explanation of items ein page year period ended l wi6 -dollar_figure v2 s expenses- undocumemed unclear what was the board minutes use of the funds ‘k2925 xexpenses ck k-positve media x has not received commemporaneous records of 2s financial and other activities 2x or how many x books were sold tt has not opened a bank accouot for this division in reply to irs idr of x notified x thar tis no longer under x' sec_501 it has incorporated in date and has applied for its own starus organizations when x went to the distributor and will help atiract mote donations for x itenihenion ‘under the mlm each of the diswibucors ale will improve x believed that once the study s over either the childrens’ pareas wil x _ an alternative way to fund your favorie non-profit organization preserving self x and x divisions x x and x are x associates x inc a publicly waded company it manufactures and sells mao ements called k also called x x are nutritional supplements but have not been approved by the eda ata thir abe to care dene x we mak vel marking mlm t0 asoctes receives a commission based on x products sells and also receives conumission for sakes by the ‘daitiomal dswibutors dhe dsrburorreruis a wel a the dsurbucors they reenat xand x wanted to build a project comparable to the xthat x conducted in _ the x wasa study thas x conducted where children suffering from add- aention deficit disorder were given x to see if their condition continue wo buy the xt they wl ‘buying then those who would want to continue buying x wil then become x associates x's k hired x to wain x associates wo partner with non-profit conferences he would conducts workshops and bring his training books that he wrote with him x books for training x associates reliance and generating on-going residual income - by x end x copyright date the executive summacy explains that raising funds for non-profirs in traditional ways is very difficult and frustrating sees x latter as reveived x's email dated to x wp e-11 irnerviews and 0s s p e500 of the treasury - internal_revenue_service by rs on wip cor ‘department fom 88-a ea i name of taxpayer yeas period ended explanation of items page of ein ‘pg states that x said one of the best ways to raise money for non-profits is to pue them in yout network marketing organization the more product that is distributed through that portion of your organization that supports the non-profit organization the more income will be generaned that will flow lp to support that non-profit organization also on pg here’s an example of how it works the reverend x is a sninister at x church in x in shelly nd his wife were nt able to adequately finance themselves in their masty and took up ‘tent making’ which for x meant carpentry work six months after becoming involved with x as an independent distributor x was dollar_figure a month by christmas of he was making dollar_figure a making month the amount keeps going up he receives month and in may of be was dollar_figure a mouth from the church in salary and has donated backto the church income from x tw enlarge their ministry several fold which includes adding two new ministers over dollar_figure money making pg howto funds necessary for supporting c status are concemed show being involved we have come up with a plan that by-passes this ger started what follows is a simple way tat x can be used wo help provide the your nom-profis organization because many nox profis corporations with concem instead of enrolling the non-profit corporation in x a srmall group of people who are most the nonprofit for the non-profit the book x a workshop by x to facilitate movement from survival to pemonal business concemed about your organization can create a sole_proprietorship or partnership for the purpose of donating its income vo the non-profit corporation this entity would exist zo donate its profits to a non profit and would be taxed accordingly most activities of this group will be tax deductible so that income in ack be abe wo govt ould eis steps to tal to begin this funding program sign up the entity under whoever intmduced you to x establish the entity as a separste organization from the nomprofit sign up people who are deeply committed to the non-profit decide which of the will be responsible for fundraising each person will then become a x distributor and will make extra income fund ried by the emtity will be distnbuced according to the agreements made bythe members of success was published byx in date the following excerpus were taken from the book pg where i am starting from has questions the first question is from have beena x associate since x about their x distributor canking etc department of the treasury- intemal revenue service ocher questions are abous the person's level of income foun 886-a wip b66-a name of taxpayer explanation of items page of ‘year pestod ended ein i make much money as you wank bg dollar_figure presenting the x business basics explain and enroli people in the business of network marketing - the opportunity be your own boss x will be in business for many many years because of growing demand for these produces we can all grow prosperous with this leading company in this new x industry also on pg the four things you do in this business are expose involve upgrade duplicare 2o eligibility requirements for dollar_figure exempt status final-reg dollar_figure -1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of crucky to children or animals and operational tests in order to be exempt as an organization described in sec_501 g an organization musst be both organized and operated exclusively for ane or more of the purposes specified in such section if an organization faiks to meet either the organizational_test or the operational ten i not exempt organizational the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section final-reg sec_1 -1 organizations organized and operated for religions charkable sclanti testing for public safety lnecary or educational_purposes or for the prevention of crueky to children or an organization may be exempt as an organization described in and operned exclusively for one or more of the following purposes exenpe perpose- ingenensl organized sec_501 g if iis religious charitable q scientific testing for public safery literary educstional or prevention of cruelty to children or animals an organization is not organized or operated exchisivelyfor one or more of the purposes in subdivision of this subparagraph unless it serves a public rather dzan a private interest specified ‘thus to meet the requirement ofthis subelvision i's nacetsaryfor an cngaaizaton vo etabish that ti not organized or operated for the benefit of private inerests such a5 desiguated individuals the creator or his family charehoklers of the organization or persons controlled dicctly or indirectly by such private interests department of the treasury - internal_revenue_service form 886-a ee page ea aero ended name of taxpayer explanation oftiems ein i ‘what is the meaulag of organizational_test ander tnternal revenue manual rm7 chests funds and foundations this means that some kinds of groupings can qualify and some canmot evidently an individual aggregation of individuals cannot be exempt sec_501 covers only comporations community can a pattnership by the same token a formless cannot be exempt neither aggeeston ol individuals without some organizing instrument govemning rules and regularly chosen joel bisa ethene orang hs the ‘tax court clarified a formless wold bea conporation community ches fund or founrlation for purposes of irc suck provide that an organization is organized exchasively for one or more exempt purposes only if ts articks of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes i is ion ‘the wenn articles includes the trust nstrumery the corporate charver the anticles of association to have objectives and to e1 ae or otherwise reg in activities which characterize it 4s an action_organization or anyother wriuen instrument by which an organization is cemed reg c -1 q an organization does not meet the organizational_test if ks articles expressly empower it a 'to devote more than an insubstantial par ofits activities to influence legislation by propaganda b directly or indirectly to participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office reg -1 g gh s reg ohh to cary on any other actives unless they are insubstantial which are not in furtherance of one cor more exempt purposes reg 50l - cases- exemption denied due w organizations failing to operate exclusively for the presence of a single substantial nonexempe purpose can destroy the exeraption regardless of the number or importance of exempt purposes 326_us_279 l ed s cz individuals the crestor or his family or persons directly or indisectly contwolled by such private ‘charitable purposes and for serving substantial non-exempt purposes ‘when an organization operates for the benefic of the ‘treasury - ineemal revenue service_department of private imerests such as form designated 866-a explanation of items page v4 of ein yea perod ended i ‘name of taxpayer i interests the organization campaign academy v commissioner supra pincite by definition does not operate exclusively for exempt purposes ametican i nes isan ible organizations inuremmem of benefits to private ‘tc exernpt organizations educational and interests private interests defined date p is organized to pursue educational and charitable activities as its primary activity p operates a school to tzain individuals to fill responsible positions in political campaigns p's snining propa ouigrowth of similar taining programs previously sponsored by the national republican congressional commirvee graduates of p's training program are prepared to function in such strategic campaign positions as communications director finance director or campaign manager approximately percent of p's gracuntes participated in at least campaigns of congressional and senatorial candidates during p has failed wo establish that such participation was on a nonpartisan basis other gracheates in gubernatorial ‘participated or other statewide or local canapaigns or were exiployed by various organizations no graduate is known to have affiliated with any domestic political_party other republican than the republican party r determined that p’s activinies benefited the private interests of republican entities and candidates more than incidentally a substantial nonexermpt purpose consequently r denied p's application_for exempt status heald the requirement for the beacfit of private interests sec_1 i income_tax regs is applicable notwiehsanding f's concession that no portion of p's net_earnings inured to the benefit of ited private interests mchude those of unrelared private sharcholdess or individuals held forthe parties held further r’s determination that that p not be operated p operated for che subsantial aonexempe purpose of benefiting private interests is affirmed third in federation x the appellate cour held that a nonprofit pharmaceutical service was not exempt as a ‘organization because it was operated for the substantial commercial purpose of providing pharmacy services to the general_public although it provided special discount rates for handicapped and senior citizens in its azea it was not committed to providing any drugs below cost or free to indigent persons therefore although its services did improve health in the area it was primary a commercial vennure operated in comapetition with other area pharmacies charitab ta scart i re f ‘commissioner t c memo the ‘tax court upheld the service's denial of charitable status forthe petidoners umrs and udrs which were nonprofit professional corporations established to aid cenain medical and demal residency programs in administered the residency programs the teaching supervised the quality of the weaching program the peraioners which had no administrative staff pid the residents’ compensation and had nominal power to hire and fire the residents ‘the petitioners argued they were chasitable because they advanced education lessened the burdens of the local goveramen and were educational under the integral part theory the court ruled that che petites’ advancemeat of education was rainimal tat the petitioners had failed wo establish that either upstate new york a charitable_organization hospials handled the training and medical schools department of the treasury - internal_revenue_service form 886-a 366a name of taxpayer year period ended explanation of items bage 1s orig ein the medical schools or the teaching hospitals were governmental entities or thatthe petitioners reduced the cost of the training in any event and that petitioners were mezely shell_corporations providing the conduit through which compensation might be made to the medical and dental residents thus the petitioners could not be conducting the imegral functions of any charitable orguntzations revrul_74_206 1976_1_cb_154 jan promotion of classical music radio programs a nonprofit organization formed to generate ‘community interest in the revention of chssical ‘music programs by a local for-profit radio station by seeking program sponsors encouraging cominvation of contracts by existing spoons ugg the public to patronize the sponsors soliciting subscriptions to the station's program guide and dstrbeting avexak prompting the casical music programs ll of which activites tend to increase the station's revenues does not qualify for exemption under sec_501 of the code ‘rev bul cb holds that an organization whose primary purpose isto promote the circulation of the books of one of its incorporators and whose activites consist of puschasing such ‘works and making them available for public se is not organized and operated exclusively for educational_purposes cases dealing with earmarked contribetions sle thomason v commissioner the tuition and maintenance of a particular individual who was the ward of a public charity and claimed a charitable deduction the court held that the taxpayer was not entsled to the deduction because the contsibutions were for the benefit of a particular individual t c the taxpayer paid an educational_institution sei pp comumsioner 337_f2d_492 7th c1964 the cout held hac payenenes mide vo an instinmtion and earmarked for the educational expenses of a parricular individual were not doc deductible because they were neither made co the college for use as it saw fit nor made for the benefit of an indefinize number of persons as for example a scholarship fund ‘who has authority issue determination of exemption under rc revenue procecite dollar_figure seg filing and processing applications for recognition of exemption an organization seeking recognition of exempt status under sec_501 o of the code is required to sle an application with the key district_director for the internal_revenue_district in which is principal_place_of_business is focated this is position issue is being raised as pat of the revenue_agent report the axpayer has yet to provide department of the treasury - internal reventue service form 886-a 866-a name of taxpayer yeur period ended explanation of tems page of ein government's position the government contends that x is not an organization that is described in trc c because it failed the dual tests under x failed the omganizational west its articles do not include the required clauses under because the purposes that are described in is articles are not limited to those that are enumerated in treasury regs dollar_figure1 for example the purpose x to design develop test implement and evaluate ee ee in said regulation further x's articles doer hae ‘purposes as required by to purposes only and x s articles do not limk propaganda or pro ens and models of community life and be consultants to comnmunities and organizations is ag sig he additionally x failed the operational tests x operations are not exclusively charitable because operated for substantial commercial purposes and conferred substantial private benefit on private interestsx provided x to persons and charged them above cost- which is not a charitable activity described in c3 a8 provided in in federation phatmacy services inc v commissioner the persons sho paid for the supplements’ purchase s earmarked their checks to pay for orders of ‘ignated persons under the guidance of dollar_figure e thomason v commissioner charitable and are not tax deductible these paymen ts are not similar to university medical resident services p c and university dental residers services x serve minimal if any charitable purpose of its own and functions as conduit p g v commissioner ot at agent of x minsties who isthe entey hat provides the x av a sooune ‘the goverment contends that x aed the operational_test on the adlional grounds that they fs xpd ral ta pe serene rae teaiaing he publ of x ine prvi tenet eahmenean cmauas tar pebbabed advocating using cor profs to masher in produces a ine sopplements on kats web page served the private interests of ka ik pon woe for exemption nde the so1 the eoreestons promotion of x tan's x qulteds der as expe in hee busnes bua ud hate rence of single abstr nonexempt purpose can destroy exemption regardless of the number of inaportance ‘the commercial sale of x andthe muchrng servicer x proves 9x lac confers privae henehton inc and do not serve exempt_purpose these are substantial activities in scope and prechide xs operations from being exclusively chatiable x admized x and x and conferred status upon them both x and the xa failed the test because they were formless aggregation of individuals and their purposes were noe ing onenes to all people on the planet is not one of the organizational exclusively charkable x's purpost purpoces the divisions also fed che operon test under because their operstions promote ther ued in regs -1 ‘department of the treasury - intemal reverrue service fon 686-a 866a i e period ended nene of taxpayer explanation of items page 0f19 ein l founder’ prodaa the cd of sfonde ad the tv prog founds kan x allof these persons hold copy rights and sicensing rights of products that ane promoted by x additionally the goverment contends that xis operating the business of providing pred by x ad under forhie te anyone deems fix thsprviege is reserved tthe goverment special to irs’ te_ge division as described in revproc_90_27 ttecw admnited new divisions in exchange for them paying x of their gross_receipts regartless of the qualifications of these divisions under dollar_figure irs’ audit of x's divisions showed that these entities were not qualified for exemption under c further xadmited x conditionally bur did not obtain and did nor retain any records of x for sol exerngt status exemption beced on the on the foregoing reasons the organization does not c and ins tax exerape status should be revoked effective date not qualify f the does foregoi organization qualify for exemption under section under if x alternative issue filing of form 990-t for years ending september unelated busioess income during the yeas qualifies for exemption under dollar_figure is subject wo uarelaved business income_tax and asit received mow than dollar_figure of laws the tax imposed umelated business income_tax applicable code sections oma hl craniaors subject_to taxr by paragraph shall apply in the case of any organization deserihed in section hich sexe rule -except as otherwise provided in this subsection che tera unrelated business raxable income means the gross_income derived by any organization from any unrelated trade cor business as defined in sec_513 regularly caried on by i less the deducions allowed by this shaper hich are directly connected with the carrying on of such trade_or_business both computed eh the modifications provided in subsection general b modifications the modieaions refered in subsection aretefolowisg b except for purposes of computing there shall be alowed specifi deduction of dollar_figure the net_operating_loss under sec_172 and p an pangaph sec_513 unrelated_trade_or_business a general_rule the term ‘department of the treasury iatemal revenue service form 886-a en page of explanation of items 866-a name of taxpayer year period ended unrelated trade ot business means in the case of any onganization subject_to the tax imposed by any wade or business the conduct of which is not substantially selied aside from the need section for income or funds orthe use it makes of the profi derived of such organization to the exercise or performance constinuting the basis for ts exemption under section except that such term does not include any teade or business -513 in which substantially_all the work in carrying on such twade or business is performed for the organization without compensation of its charitable educational by such organteaton or other purpose or function this position issue is being raised as part of the revenve agent repore the taxpayer has yet wo provide ts tion issue the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is aot substantially reared aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by suck organization of iss charitable educatsonal or other purpose or function constivsting the basis for as exemption under sec_502 from conclusion year ending sept according so the audit the x received income from unrelated_business_income based on the above x’s income from these sousces should be reported on form 990-t for x forthe help it extended to her for-profis real-estate business thus t was from services that for profit accounting and fling entzies such 2s hbr block provide of divisions income x received was for providing those divisions aud tax reporting services these services were not related to x's andthe prepamtion of accouting cords and eporng to irs ttreceiveddollar_figure not a charitable activity that is related ta the x’s educational purpose addeionally the dollar_figure adoninistration accounting educational pupots indisinguishable fora fee these activities serve necessary business purposes but not exchsively charitable purposes s adeingert binal beso qualifies for exemption under c should it be assessed a delinquent filing penalty for as its unrelated_business_income was greater than dollar_figure department of the treasury- intemal ravenue sevvice form te o if x the t page of cc tl i yrpesd ended name of taxpayer explanation of tens ein i la sec_6655 failure_to_file tax recumn or to pay tax addition to the tax in case of failure file any return required under authority of subchaprer a of chapter other than part iit in the aggregate thereof amount of such tax if the failure is for no more than monch with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent vo pay the amount shown as tax on any revum specified in paragraph on or before the date prescribed for payment of such tax determined with regard to any emension of time for payment ‘unless it is shown that such failure is due to reasonable_cause be added to the amount shown as tax on such retum percent of the amount of such tax ifthe failure is for not more than month with an additional percent for each additional month or fraction thereof during which such faihure continues not exceeding percent in the agpregate and not due to willful neglect there shall this issue is being raised as par of the revenue ager report and the taxpayer has yet to provide its position of and faire to pay the tax due penalty is - payment was due conclusion faihure to pay che required tax timely x-was found to receive uorelaned business income during the year ending sept ‘x should pay penalties in addition to the tax for its faihue to file the form 990-t timely and its ‘thus it was required to file form 990-t to report this income and pay the income_tax it failed co do so timely and it should be subject_to penakies under sec_6651 and sec_6651 a failure_to_file a terre penalty ‘department of the treasusy - intemal reverme service form
